DETAILED ACTION
This non-final Office action is in reply to the response and RCE received on June 13, 2022. Claims 1-9 and 18-20 are pending. Claims 1 and 18 are currently amended. Claims 10-17 stand cancelled. Claims 3, 6, and 9 stand withdrawn. Accordingly, claims 1-2, 4-5, 7-8, and 18-20 are examined herein. Of these claims, claims 1 and 18 are in independent form.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4-5, 7-8 and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Representative claim 1 recites, with emphasis added:
A computer-implemented method, comprising: 
processing a query from a device of a player of a video game, the query being related to completing an objective by advancing to a subsequent state from a current state in the video game; (the examiner submits that the foregoing underlined limitations comprise: (a) a mental process because they can be performed in the human mind; and (b) certain method of organizing human activity because they comprise managing personal behavior or interactions between people)
processing game data of the player for determining the current state of the player within the video game and processing game data of other players that have completed the objective by advancing to the subsequent state from the current state; (the examiner submits that the foregoing underlined limitations comprise: (a) a mental process because they can be performed in the human mind; and (b) certain method of organizing human activity because they comprise managing personal behavior or interactions between people)
identifying, from the game data of other players, successful attempts of completing the objective and identifying one or more resources utilized by said other players during said successful attempts of completing the objective; (the examiner submits that the foregoing underlined limitations comprise: (a) a mental process because they can be performed in the human mind; and (b) certain method of organizing human activity because they comprise managing personal behavior or interactions between people)
identifying a resource that is usable by the player to complete the objective in the video game based on the one or more resources utilized by said other players during said successful attempts of completing the objective, the resource identified is an in-game resource used to provide input and is associated with a measure of effectiveness for said successful attempts of completing the objective, the resource having multiple versions and identifying the resource includes identifying a version of the resource that matches with player attributes of the player; and (the examiner submits that the foregoing underlined limitations comprise: (a) a mental process because they can be performed in the human mind; and (b) certain method of organizing human activity because they comprise managing personal behavior or interactions between people)
presenting the resource to the player via the device for selection of the resource by the player, (the examiner submits that the foregoing underlined limitations comprise a certain method of organizing human activity because they comprise managing personal behavior or interactions between people)
wherein based on said selection of the resource by the player, the resource is integrated into the video game to enable immediate use of said version of the resource to provide input to assist the player in advancing to the subsequent state in the video game, (the examiner submits that the foregoing underlined limitations comprise a certain method of organizing human activity because they comprise managing personal behavior or interactions between people) and wherein game state data associated with play of the video game of the player is updated to include said version of the resource in the video game and the input provided using the resource by said player,
wherein operations of said method are performed by a surfacing platform stored in memory and executed by a processor of a computer, the surfacing platform coupled to game logic of the video game to retrieve and process game data of the player.

This judicial exception is not integrated into a practical application for at least the following reasons. The claim recites the following additional limitations: (a) a device of a player of a video game; (b) the surfacing platform; and (c) a processor of a computer. The device, the surfacing platform and processor of a computer are merely instructions to implement the abstract idea on a computer, or merely use a computers as a tool to perform the abstract idea. The video game limitation does no more than generally link the use of a judicial exception to a particular technological environment or field of use. 
The claim also recites the following additional limitations: wherein game state data associated with play of the video game of the player is updated to include said version of the resource in the video game and the input provided using the resource by said player. The examiner submits that these limitations does no more than generally link the use of the abstract idea to a particular technological environment or field of use because they are incidental or token additions to the claim that do not affect how the resource is identified. 
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reasons discussed above with respect to the determination of whether the additional limitations integrate the abstract idea into a practical application.
The dependent claims do not include any additional limitations and merely include limitations that further define the abstract idea and thus don’t make the abstract idea any less abstract. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-5, 7-8, and 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 (lines 26-28) includes “ . . . a surfacing platform stored in memory and executed by a processor of a computer, the surfacing platform coupled to game logic of the video game to retrieve and process game data of the player” – the examiner is unable to find sufficient support for this subject matter. For example, the term “game logic” is found in the originally filed specification. The examiner submits that the closest portion of the specification that relates to the subject matter at issue is found in [0039] of the published application which includes “the surfacing platform 106 includes search logic 212, a resource database 224, and a response generator 214” – the examiner submits that it is apparent that this disclosure does not support “a surfacing platform stored in memory and executed by a processor of a computer, the surfacing platform coupled to game logic of the video game to retrieve and process game data of the player.” 
Claims 2, 4-5, 7-8 are rejected to for the incorporation of the above through their dependencies on claim 1.
Claim 18 includes the same elements at issue with respect to representative independent claim 1, and is thus rejected to for the same reason. Dependent claims 19-20 are rejected to for the incorporation of the above through their dependencies on claim 18.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-5, 7-8, and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 (line 26) includes “operations of said method are performed by a surfacing platform . . .” – it is unclear which “operations of said method” are being referred to. To overcome this rejection, the examiner suggests to amend the claim such that it is clear which specific operations of the method claim are performed by the surfacing platform. For example, claim 1 (line 2) could look like: “processing, by the a surfacing platform, a query from a device . . . .” Note, the examiner has not reviewed the specification to determine whether this particular suggestion is supported by the originally filed specification, nor whether the originally filed specification provides support for any of the operations being performed by the surfacing platform.    
Claims 2, 4-5, 7-8 are rejected to for the incorporation of the above through their dependencies on claim 1.
Claim 18 includes the same elements at issue with respect to representative independent claim 1, and is thus rejected to for the same reason. Dependent claims 19-20 are rejected to for the incorporation of the above through their dependencies on claim 18.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5, 7-8, and 18-20  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication No. 2017/0282063 to Krishnamurthy (“Krishnamurthy”).

Regarding claim 1, Krishnamurthy discloses:
A computer-implemented method, comprising: 
processing a query from a device of a player of a video game, the query being related to completing an objective by advancing to a subsequent state from a current state in the video game; (see at least [0076])
processing game data of the player for determining the current state of the player within the video game and processing game data of other players that have completed the objective by advancing to the subsequent state from the current state; (see at least [0019]-[0020], [0026], [0030], and [0077])
identifying, from the game data of other players, successful attempts of completing the objective and identifying one or more resources utilized by said other players during said successful attempts of completing the objective; (see at least [0006], [0019]-[0022], [0028], [0032], [0056], [0088], and [0095])
identifying a resource that is usable by the player to complete the objective in the video game based on the one or more resources utilized by respective other players during said successful attempts of completing the objective, the resource identified is an in-game resource used to provide input and is associated with a measure of effectiveness for said successful attempts of completing the objective (see at least [0006], [0019]-[0022], [0028], [0056], [0032], [0088], and [0095]) the resource having multiple versions and identifying the resource includes identifying a version of the resource that matches with player attributes of the player; and (see at least [0038]-[0039], wherein the virtual assistant that defines the UI element 232 comprises different versions based on, e.g., the player’s experience level (which may be interpreted as the claimed player attributes). See also [0044]-[0045] which discloses another similar example that reads on this subject matter. Also, see [0028], wherein the “current context, previous interactions, and/or the player’s experience level” may be interpreted as the claimed player attributes)
presenting the resource to the player via the device for selection of the resource by the player, (see at least [0027]-[0028], [0038], and [0090]) wherein based on said selection of the resource by the player, the resource is integrated into the video game to enable immediate use of said version of the resource to provide the input to assist the player in advancing to the subsequent state in the video game, and wherein game state data associated with play of the video game of the player is updated to include said version of the resource in the video game and the input provided using the resource by said player (see at least [0038]-[0039], [0044]-[0045] and [0028])
wherein operations of said method are performed by a surfacing platform stored in memory and executed by processor of a computer, the surfacing platform coupled to game logic of the video game to retrieve and process game data of the player. (see at least FIG. 9 and the corresponding description thereof)

Regarding claim 2, Krishnamurthy discloses each of the limitations of claim 1 as discussed above, and further discloses:
wherein said measure of effectiveness is calculated for each of the one or more resources utilized by the other players during said successful attempts of completing the objective, the measure of effectiveness is based on a plurality of game play metrics of the other players during said successful attempts of completing the objective; and wherein the resource selected from the one or more resources has a highest measure of effectiveness. (see Krishnamurthy. More specifically, see at least [0056], [0088], [0095]. See also [0006], [0019]-[0022], [0028], [0032])

Regarding claim 5, Krishnamurthy discloses each of the limitations of claim 1 as discussed above, and further discloses:
wherein the current state of the player includes inventory data that describes resources the player possesses at the current state, and wherein said selecting the resource is further based on the inventory data such that the resource that is selected is not one that the player possesses at the current state. (see Krishnamurthy. More specifically, see at least [0024], [0037]-[0038], and [0054])

Regarding claim 7, Krishnamurthy discloses each of the limitations of claim 2 as discussed above, and further discloses:
wherein the game play metrics for calculating the measure of effectiveness for each of the one or more resources utilized by the other players during said successful attempts of completing the objective include a duration of time use to achieve the objective, a number of attempted use to achieve the objective, an extent of damage taken to achieve the objective, an amount of energy expended to achieve the objective, or a number of action taken to achieve the objective. (see Krishnamurthy. More specifically, see at least [0026] and [028]) 

Regarding claim 8, Krishnamurthy discloses each of the limitations of claim 1 as discussed above, and further discloses:
wherein said presenting the resource to the player via the device for immediate use enables a frictionless transaction between the player and the video game such that the player is given immediate access to the resource without needing to suspend or exit the video game. (see Krishnamurthy. More specifically, see at least [0038], [0055], and [0077])

Claims 18-20 include substantially the same limitations as claims 1-2 and 7, respectively, and are thus rejected to for the same reasons as claims 1-2 and 7, respectively.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Krishnamurthy in view of U.S. Patent Publication No. 2010/0121808 to Kuhn (“Kuhn”).

Regarding claim 4, Krishnamurthy discloses each of the limitations of claim 1 as discussed above, and further discloses processing a query from a device of a player of a video game, the query being related to completing an objective by advancing to a subsequent state from a current state in the video game (see Krishnamurthy. More specifically, see at least [0028]). Krishnamurthy does not appear to expressly disclose:
wherein the query includes a phrase that is uttered by the player relating to performing some action within the video game, said processing the query includes using natural language processing and analysis of the current state of the player for extracting the objective that the query is related to.

Kuhn discloses:
wherein the query includes a phrase that is uttered by the player relating to performing some action within the video game, said processing the query includes using natural language processing and analysis of the current state of the player for extracting the objective that the query is related to. (see at least [0005], [0033], [0044], [0071])

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Krishnamurthy such that the processing would include using natural language processing and analysis of the current state of the player for extracting the objective that the query (which includes a phrase that is uttered by the player relating to performing some action within the video game) (as taught by Kuhn) because such a configuration would increase the number of ways a player may provide requests to the computer implemented method. Also, as set forth above, the combination of Krishnamurthy and Kuhn discloses each element claimed, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  One of ordinary skill in the art could have combined the elements as claimed by known methods (e.g., computer programming), and that in combination, each element merely performs the same function as it does separately.  Further, one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Therefore, the invention as a whole would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Response to Amendments/Arguments
Regarding the 35 U.S.C. 101 rejections, Applicant’s amendments and arguments have been fully considered but are not persuasive. Applicant argues that the present amendments integrate the method operations into a practical application. The specification does not define what a surfacing platform is, nor is “surfacing platform” a term of art. The examiner submits that addition of the subject matter directed to the surfacing platform can be interpreted as merely instructions to implement the abstract idea on a computer, or merely use a computers as a tool to perform the abstract idea. 
Regarding the 35 U.S.C. 103 rejections, Applicant’s amendments and arguments have been fully considered but are not persuasive. Applicant argues that neither Krishnamurthy nor Dettinger individually, nor the combination of Krishnamurthy and Dettinger discloses the amended feature. In other words, in view of the arguments presented on page 7 of the response, as best understood by the examiner, Applicant argues that neither Krishnamurthy nor Dettinger individually, nor the combination of Krishnamurthy and Dettinger discloses “the amended feature of identifying a resource and, specifically, a particular version of the resource that can be used to provide inputs to the video game, wherein the particular version of the resource is identified to match the game attributes of the player, and incorporating the resource in the video game to allow the player to provide inputs to the video game via the resource.” The examiner respectfully disagrees and submits that Krishnamurthy discloses this subject matter in at least [0006], [0019]-[0022], [0028], [0038]-[0039], [0056], [0032], [0088], and [0095]. Note, the examiner submits that the claimed element “resource” may be broadly interpreted in view of [0029] of the current application publication which discloses, with emphasis added, “[t]he in-game resource 116 may be downloadable content (DLC), add-ons, upgrades, items, tips, strategy, communal data, etc.” In view of this broad interpretation, the examiner submits that Krishnamurthy continues to read on the elements directed to the resource found in representative claim 1.  Note, [0028] of Krishnamurthy discloses, with emphasis added:
In an example, the video game console 112 presents the virtual assistant 122 in the video game. The virtual assistant 122 is configured to assist the player 110 in interacting with a context of the video game. In a way, the virtual assistant 122 informs or educates the player 110 about various actions that are available in the video game for the interaction. The video game console 112 can present the virtual assistant 122 within the video game. Hence, the virtual assistant 122 helps the player 110 in choosing the next interactions with a current context in the video game (e.g., though a sequence of actions on a video game controller available to the player 110, such as a joystick) given the current context, previous interactions, and/or the player's experience level. Generally, the context represents an interactive graphical element that can be presented in the video game. A target that can be shot at, an obstacle that can be crossed, a person that can be questioned, a narrative of the video game, a scene in the video game, and other elements of a narrative of the video game are examples of contexts of the video game. In an example, the virtual assistant 122 is adapted to the experience level of the player 110. In addition, the provided assistance is adapted to the needs of the player 110. For instance, the virtual assistant 122 informs the players 110 about specific options to interact with the context in a successful way given the experience level. To illustrate, in a first person shooter video game, the context can be a target. The player 110 is at a beginner experience level. The virtual assistant 122 shows the player 110 an easy move and action to hit the target (e.g., "move to the right and hold the `X` button on the joystick to have a straight shot"). The virtual assistant 122 can also show more complex moves and actions with an indication that such sequences are typically followed by expert shooters (e.g., "an expert maverick hold the `0` button to roll on the ground and the hold the `X` and `0` buttons to throw a grenade"). Various triggers are available to invoke the virtual assistant 122. One trigger involves detecting that the player 110 needs assistance based on the game session data 114. Another trigger involves receiving a request from the player 110 for the assistance. Based on this trigger, the virtual assistant 122 can be enabled on demand (and, similarly, disabled).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T CLARKE JR whose telephone number is (303)297-4757.  The examiner can normally be reached on Monday-Friday: 9:00-5:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT T CLARKE  JR/Primary Examiner, Art Unit 3715